Exhibit 10.4

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

NOTICE OF AWARD OF RESTRICTED STOCK UNITS

TIME-BASED VESTING

The Corporation hereby awards to Participant, as of the Award Date Restricted
Stock Units representing the number of shares of Common Stock set forth below
(the “Award”) under the Plan. Each Restricted Stock Unit represents the right to
receive one share of Common Stock on the date that unit vests in accordance with
the express provisions of this Notice, the Plan and the form Restricted Stock
Unit Award Agreement for Awards with time-based vesting requirements (the
“Agreement”). The number of shares of Common Stock subject to the Award and the
applicable vesting schedule for those shares are set forth below. The remaining
terms and conditions governing the Restricted Stock Units shall be as set forth
in the Plan and the Agreement.

AWARD SUMMARY

 

Participant:    Award Date:    Number of Shares Subject to Award:   
_______________ shares of Common Stock (the “Shares”) Vesting Schedule:    [The
Shares shall vest in a series of three (3) successive equal annual installments
upon the Participant’s completion of each successive year of active Service over
the three (3) year period measured from the Award Date (the “Normal Vesting
Schedule”).] [The Shares shall vest in a series of twelve (12) successive equal
quarterly installments upon the Participant’s completion of each successive
calendar quarter of active Service over the three (3) year period measured from
the Award Date (the “Normal Vesting Schedule”).] However, one or more Shares may
also be subject to accelerated vesting in accordance with the provisions of
Paragraph 5 of the Agreement. Issuance Schedule    The Shares in which the
Participant vests in accordance with the Normal Vesting Schedule shall be
issued, subject to the Corporation’s collection of all applicable Withholding
Taxes, on the applicable vesting date specified for those Shares in such Normal
Vesting Schedule or as soon thereafter as administratively practicable, but in
no event later than the close of the calendar year in which such vesting date
occurs or (if later) the fifteenth day of the third calendar month following
such vesting date. The Shares which vest pursuant to Paragraph 5 of this
Agreement shall be issued in accordance with the provisions of such Paragraph.
The applicable Withholding Taxes are to be collected pursuant to the procedures
set forth in Paragraph 7 of the Agreement.



--------------------------------------------------------------------------------

Participant understands and agrees that the Restricted Stock Units are granted
subject to and in accordance with the terms of the Cognizant Technology
Solutions Corporation 2009 Incentive Compensation Plan (the “Plan”). Participant
further agrees to be bound by the terms of the Plan and the terms set forth in
the Agreement attached hereto as Exhibit A. Participant hereby acknowledges the
receipt of a copy of the official prospectus for the Plan in the form attached
hereto as Exhibit B. A copy of the Plan is available upon request made to the
Corporate Secretary at the Corporation’s principal offices.

Employment at Will. Nothing in this Notice or in the attached Agreement or in
the Plan shall confer upon Participant any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Service at any time for any reason,
with or without cause.



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the Plan or in the attached Agreement.

Acceptance by Participant.

(a) To accept this award of Restricted Stock Units, Participant shall log into
Participant’s online brokerage account established at the Corporation-designated
brokerage firm for Participant’s awards under the Plan and follow the procedure
set forth on the brokerage firm’s website to accept the terms of this award.
Currently, the Corporation-designated brokerage firm is [            ] and the
applicable website is www.[            ].com.

(b) If Participant fails to follow the procedure set forth in the preceding
paragraph, and does not notify the Corporation (in accordance with Section 10 of
the attached Agreement) within fifteen (15) days following the Award Date that
Participant does not wish to accept this award of Restricted Stock Units, then
Participant will be deemed to have accepted this award of Restricted Stock
Units, and agreed to be bound by the terms of the Plan, this Notice and the
attached Agreement.

DATED: ________________________________

 

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION By:     Title:    

ATTACHMENTS

Exhibit A - Restricted Stock Unit Award Agreement Time-Based Vesting

Exhibit B - Plan Summary and Prospectus